Case 16-18012      Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13     Desc Main
                             Document     Page 1 of 29


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

    In re:                                Chapter 7

    Carole Ann Lee,                       Bankruptcy No. 16-18012

                        Debtor.           Honorable Carol A. Doyle


                 COVER SHEET FOR FINAL FEE APPLICATION OF
                   FACTORLAW FOR COMPENSATION AND
                       REIMBURSEMENT OF EXPENSES

   Name of Applicant:              Law Offices of William J. Factor, Ltd.

   Authorized to Provide           Deborah Kanner Ebner, Chapter 7 Trustee for
   Professional Services to:       the estate of Carole Ann Lee

   Date of Order Authorizing       August 3, 2016, retroactively as of July 26,
   Employment:                     2016

   Period for Which                July 27, 2016 – November 20, 2018
   Compensation is Sought:

   Amount of Fees Sought:          $20,608.50

   Amount of Expense               $110.98
   Reimbursement Sought:

   This is an:                     Final Application

  The aggregate amount of fees and expenses awarded to the Applicant to
  date for services rendered and expenses advanced previously is: $0.00.

  Dated: November 20, 2018                   FactorLaw

                                             By: /s/ Ariane Holtschlag




  {00128456}
Case 16-18012     Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                            Document     Page 2 of 29


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

    In re:                               Chapter 7

    Carole Ann Lee,                      Bankruptcy No. 16-18012

                       Debtor.           Honorable Carol A. Doyle


                           NOTICE OF APPLICATION
           Please take notice that on Wednesday, December 12, 2018, at
  10:00 a.m. or as soon thereafter as counsel may be heard, the undersigned
  attorneys shall appear before the Honorable Carol A. Doyle, United States
  Bankruptcy Judge for the Northern District of Illinois, in Courtroom 742 of
  the Everett McKinley Dirksen United States Courthouse, 219 South
  Dearborn Street, Chicago, Illinois, and then and there shall present the
  attached Final Fee Application of FactorLaw a copy of which is
  attached hereto and herewith served upon you.


  Dated: November 20, 2018               FactorLaw

                                         By: /s/ Ariane Holtschlag
                                         One of its attorneys
  William J. Factor (6205675)
  Ariane Holtschlag (6294327)
  FACTORLAW
  105 W. Madison, Suite 1500
  Chicago, IL 60602
  Tel:   (312) 878-4830
  Fax:   (847) 574-8233
  Email: aholtschlag@wfactorlaw.com




  {00128456}                               2
Case 16-18012    Doc 41    Filed 11/20/18 Entered 11/20/18 16:44:13        Desc Main
                            Document     Page 3 of 29


                           CERTIFICATE OF SERVICE
      I, Ariane Holtschlag, an attorney, hereby certify that on November 20,
  2018, pursuant to Section II.B.4 of the Administrative Procedures for the
  Case Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I
  caused a copy of the foregoing Notice of Application and the accompanying
  Final Fee Application of FactorLaw be served electronically through the
  Court’s Electronic Notice for Registrants on all persons identified as
  Registrants on the Service List below and by US Mail on all persons
  identified on the attached service list.


                                                 /s/ Ariane Holtschlag

  Registrants
  (Service via ECF)

  Joel P Fonferko                   ND-One@il.cslegal.com

  Ariane Holtschlag                 aholtschlag@wfactorlaw.com;
                                    bharlow@wfactorlaw.com;
                                    gsullivan@ecf.inforuptcy.com;
                                    holtschlagar43923@notify.bestcase.com

  Deborah Kanner Ebner              dkebner@debnertrustee.com;
                                    dke@trustesolutions.net;
                                    IL53@ecfcbis.com;
                                    webmaster@debnertrustee.com;
                                    lizd@deborahebnerlaw.com

  Patrick S Layng                   USTPRegion11.ES.ECF@usdoj.gov

  Ben L Schneider                   ben@windycitylawgroup.com;
                                    mstone@windycitylawgroup.com;
                                    ebrandes@windycitylawgroup.com

  Non-Registrants
  (Service via US Mail)

  See attached service list.




  {00128456}                                 3
 Carole Ann Lee Case 16-18012      Doc 41 Wells
                                            Filed
                                                Fargo11/20/18
                                                      Bank, NationalEntered    11/20/18
                                                                     Association as Tr  16:44:13      Desc Main
                                                                                           Ben L Schneider
 6601 W. Touhy Ave.                           Document           Page
                                          C/O Codilis & Associates, P.C. 4  of 29          Schneider & Stone
                                                                                           Sch
 Niles, IL 60714-4515                      15W030 North Frontage Rd.                      842 Skokie Blvd.
                                                                                          8424
                                           Suite 100                                      Suite 200
                                           Burr Ridge, IL 60527-6921                      Skokie, IL 60077-2568

Ashok D Sawlani, MD                        Biorn Corporation                              Capital Management Services
7447 W Talcott Ave                         PO Box 464                                     698 1/2 S. Ogden Street
Ste 318                                    Rockford, MN 55373-0464                        Buffalo, NY 14206-2317
Chicago, IL 60631-3714


Capital One                                Cci                                            Creditors Collection B
PO Box 70886                               Contract Callers I                             755 Almar Pkwy
Charlotte, NC 28272-0886                   Augusta, GA 30901                              Bourbonnais, IL 60914-2393



Creditors Protection S                     Dvjahn Medical Supplies                        ER Solutions/Convergent Outsourcing, INC
202 W State St Ste 300                     1117 S Milwaukee Ave                           Po Box 9004
Rockford, IL 61101-1116                    Chicago, IL 60630                              Renton, WA 98057-9004



FIRST NATIONAL COLLECTION BUREAU           Grant & Weber                                  Grant & Weber, Inc.
50 W LIBERTY ST                            Attn: Bankruptcy                               861 Coronado Center Drive
STE 250                                    26575 W. Agoura Rd.                            Suite 211
RENO NV 89501-1973                         Calabasas, CA 91302-1958                       Henderson, NV 89052-3992


Guardian Heating & Cooling                 Ian Braunstein                                 Illinois Collection Service/ICS
3916 N. Central Park Ave.                  20020 Western Ave.                             Illinois Collection Service
Chicago, IL 60618-4105                     Olympia Fields, IL 60461-1207                  Po Box 1010
                                                                                          Tinley Park, IL 60477-9110


Illinois Department of Revenue             Illinois Department of Revenue Bankruptcy Se   Illinois Medicar
Bankruptcy Section                         PO Box 19035                                   395 W. Lake Street
PO Box 64338                               Springfield, IL 62794-9035                     Elmhurst, IL 60126-1508
Chicago, IL 60664-0291


Internal Revenue Service                   LVNV Funding LLC                               McCarthy Eye Center
PO Box 7346                                10497                                          7055 W. North Ave.
Philadelphia, PA 19101-7346                Greenville, SC 29603                           Oak Park, IL 60302-1015



McKesson Corporation                       Med Business Bureau                            Merchant’s Credit Guide
19 Mollison Way                            Po Box 1219                                    223 W. Jackson
Attn: Resurrection Health                  Park Ridge, IL 60068-7219                      Chicago, IL 60606-6908
Lewiston, ME 04240-5805


Midland Credit Management                  Midwest Imaging Professionals                  Mobilex
8875 Aero Drive                            PO Box 3223831                                 PO Box 17452
Suite 200                                  Pittsburgh, PA 15250-0001                      Baltimore, MD 21297-1452
San Diego, CA 92123-2255
NCNS              Case 16-18012   Doc 41 NW Filed  11/20/18
                                            Neurosurgical Assoc Entered 11/20/18 16:44:13      Desc Main
                                                                                    NW Orthopedics/Sports Medicine
675 W North Ave                              Document
                                         7447 W Talcott        Page 5 of 29         7447 W Talcott Ave
Ste 608                                   Ste 340                                       Ste 500
Melrose Park, IL 60160-1627               Chicago, IL 60631-3714                        Chicago, IL 60631-3716


Ocwen Loan Servicing L                    Orkin                                         PORTFOLIO RECOVERY ASSOCIATES LLC
12650 Ingenuity Dr                        7855 Gross Point Rd                           PO BOX 41067
Orlando, FL 32826-2703                    STE G2                                        NORFOLK VA 23541-1067
                                          Skokie, IL 60077-2649


Presence Health                           Providian/Chase                               Purshotam D Sawlani MD
621 17th St                               Attn: Bankruptcy                              7447 W Talcott
Ste 1800                                  Po Box 15298                                  Ste 304
Denver, CO 80293-0621                     Wilmington, DE 19850-5298                     Chicago, IL 60631-3714


RMC Cardiology                            Rehab. Assoc of the Midwest                   Silver Script Insurance Company
520 E 22nd St                             909 E. Palatine Rd                            PO Box 504849
Lombard, IL 60148-6110                    Palatine, IL 60074-5551                       Saint Louis, MO 63150-4849



Stobnicki MD/Avramov MD                   The Homewood Group                            Whitehall of Deerfield
7447 W Talcott Ave                        1722 Ridge Road                               300 Waukegan Rd
Ste 427                                   Homewood, IL 60430-1833                       Deerfield, IL 60015-4908
Chicago, IL 60631-3715


William Daly                              Womens Health Assoc. Ltd.
5648 W. Pensacola Ave.                    7447 W. Taclcott Ave.
Chicago, IL 60634-1827                    Chicago, IL 60631-3773
Case 16-18012       Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13    Desc Main
                              Document     Page 6 of 29


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

   In re:                                   Chapter 7

   Carole Ann Lee,                          Bankruptcy No. 16-18012

                          Debtor.           Honorable Carol A. Doyle


                   FACTORLAW’S FINAL APPLICATION FOR
               COMPENSATION AND REIMBURSEMENT OF EXPENSES

      Ariane Holtschlag and the Law Office of William J. Factor, Ltd.
  (collectively “FactorLaw”), counsel for Deborah Kanner Ebner, not
  individually but as the chapter 7 trustee (the “Trustee”) of the bankruptcy
  estate (the “Estate”) of Carole Ann Lee (the “Debtor”), hereby submits its
  final application (the “Application”) pursuant to 11 U.S.C. §§ 330, 331,
  and 503(b)(2) seeking compensation of $20,608.50 for legal services
  performed by FactorLaw during the period of July 27, 2016 through
  November 20, 2018 (the “Application Period”) and $110.98 in expenses
  incurred in connection with those services. In support of its Application,
  FactorLaw states as follows:

                                    JURISDICTION

         1.     This Court has jurisdiction over this motion pursuant to 28
  U.S.C. §§ 157 and 1334, and Local Rule 40.3.1(a) of the United States
  District Court for the Northern District of Illinois.
         2.     Venue of the above-captioned case (the “Case”) and of this
  motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
         3.     This matter is a core proceeding within the meaning of 28 U.S.C.
  §§ 157(b)(1) and (b)(2)(A).




  {00128456}                                   4
Case 16-18012      Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13    Desc Main
                             Document     Page 7 of 29


                                  BACKGROUND

         4.    On May 31, 2016, (the “Petition Date”) the Debtor filed a
  voluntary petition for relief under chapter 7 of title 11, United States Code
  (the “Bankruptcy Code”), thereby initiating the Case.
         5.    Subsequent to the Petition Date, the Trustee was appointed as
  the interim case trustee. The Trustee now serves as permanent trustee and
  is charged with administering all property of the Estate.
         6.    On August 3, 2016, the Court approved the Trustee’s retention of
  FactorLaw effective retroactively as of July 26, 2016 to investigate certain
  assets of the Estate.
         7.    Among the assets of the estate are certain claims that were
  brought out in a case in the Circuit Court of Cook County, captioned as
  Carole Lee v. Claeys et al. 12 L 8685.
         8.    FactorLaw negotiated a settlement of the claims as well as
  resolution of all alleged liens against the recover.
         9.    The Trustee filed a Motion to Settle Claims with Marissa and
  Christopher Claeys, which was granted by this Court on March 28, 2018.
         10.   The settlement has now been fully consummated and the
  Trustee is preparing to file her final report.

                                FEE APPLICATION

  I. Services performed.

         11.   FactorLaw maintains contemporaneous written records of the
  time expended by its professionals.
         12.   Such records for the Case, copies of which are grouped and
  attached hereto as Exhibit 1, set forth in detail: (a) the services rendered
  by FactorLaw (the “Services”) on behalf of the Trustee, (b) the dates upon
  which such Services were rendered; (c) the amount of time spent on the
  Services; and (d) the professionals who performed the Services.


  {00128456}                                  5
Case 16-18012      Doc 41     Filed 11/20/18 Entered 11/20/18 16:44:13    Desc Main
                               Document     Page 8 of 29


                 1.       Summary of Services by professional.
         13.   FactorLaw spent a total of 66.4 hours at a cost of $20,608.50 in
  connection with this Case during the Application Period.
         14.   A breakdown of the professionals providing Services is as follows:

                                                               Total
         Professional           Title       Hourly   Rate1     Hours     Value

      Ariane Holtschlag     Partner        $275/$325/$350        9.6    $3,017.50

      Danielle Ranallo      Legal                      $100      1.5     $150.00
                            Assistant

      Gabriel Hardy         Of Counsel                 $330     26.7    $8,811.00

      Jeffrey K. Paulsen    Partner                    $350       1      $350.00

      Julia D. Loper        Associate                  $300     27.6    $8,280.00

                                                     Totals:    66.4 $20,608.50

        A. Itemization of fees by category of Services rendered.
         15.   Case Administration. FactorLaw spent a total of 17.4 hours at
  a cost of $5,091.50 on matters relating to case administration including
  filing and objection and briefing the claim of Ian Braunstein and preparing
  this fee application.
         16.   A breakdown of the professionals providing Services in this
  category is as follows:

                                                                Total
         Professional            Title        Hourly Rate       Hours    Value

      Ariane Holtschlag      Partner        $275/$325/$350        2.7    $922.50


  1 In the ordinary course of FactorLaw’s business and during the Application
  Period, the hourly rates of certain FactorLaw professionals have been
  increased. For each professional, all hourly rates applicable to the
  Application Period are listed herein.


  {00128456}                                  6
Case 16-18012      Doc 41    Filed 11/20/18 Entered 11/20/18 16:44:13       Desc Main
                              Document     Page 9 of 29



                                                               Total
        Professional            Title        Hourly Rate       Hours       Value

   Danielle Ranallo         Legal                     $100       1.5       $150.00
                            Assistant

   Gabriel Hardy            Of Counsel                $330       0.3        $99.00

   Jeffrey K. Paulsen       Partner                   $350            1    $350.00

   Julia D. Loper           Associate                 $300      11.9      $3,570.00

                                                    Totals:     17.4 $5,091.50
         17.   Settlement. FactorLaw spent a total of 49 hours at a cost of
  $15,517.00 on matters relating to negotiating and obtaining approval for
  the settlement with Marissa and Christopher Claeys and resolving all
  outstanding medical and professional liens against the recovery.
         18.   A breakdown of the professionals providing Services in this
  category is as follows:

                                                              Total
       Professional           Title        Hourly Rate        Hours        Value

   Ariane                Partner         $275/$325/$350         6.9       $2,095.00
   Holtschlag

   Gabriel Hardy         Of Counsel                 $330       26.4       $8,712.00

   Julia D. Loper        Associate                  $300       15.7       $4,710.00

                                                  Totals:      49.0 $15,517.00

  II. Expenses

         19.   FactorLaw incurred $110.98 in actual and necessary expenses
  related to this Case. A copy of the expense record is attached hereto as
  Exhibit 2.




  {00128456}                                  7
Case 16-18012      Doc 41    Filed 11/20/18 Entered 11/20/18 16:44:13      Desc Main
                              Document     Page 10 of 29


         20.   FactorLaw does not bill its clients or seek compensation in this
  Application for its overhead expenses. The expenses listed above are actual
  out of pocket costs advanced by FactorLaw.

  III. FactorLaw’s retention was appropriate through the Application Period

         21.   During the Application Period, no agreement or understanding
  exists between FactorLaw and any other person for the sharing of
  compensation received or to be received in connection with this Case.
         22.   No compensation has been promised to FactorLaw other than as
  disclosed or approved by this Court. FactorLaw certifies that there is no
  agreement between the firm and any other party regarding the sharing of
  fees except with the firm’s partners, nor has the firm discussed or
  negotiated the amount of its fees with any party except the Trustee.
         23.   Finally, FactorLaw represents that it is and was through the
  Application Period a disinterested party and does not hold any relationship
  adverse to the Estate.

                      BASIS FOR THE REQUESTED RELIEF
         24.   Under Section 330(a)(1)(A), the Court may award a professional
  person “reasonable compensation for actual, necessary services rendered[.]”
  11 U.S.C. § 330(a)(1)(A). Section 330(a) further provides:
           In determining the amount of reasonable compensation to be
           awarded, the court shall consider the nature, the extent, and
           the value of such services, taking into account all relevant
           factors, including—(A) the time spent on such services; (B) the
           rates charged for such services; (C) whether the services were
           necessary to the administration of, or beneficial at the time at
           which the service was rendered toward the completion of, a case
           under [the Bankruptcy Code]; (D) whether the services were
           performed within a reasonable amount of time commensurate



  {00128456}                                   8
Case 16-18012        Doc 41    Filed 11/20/18 Entered 11/20/18 16:44:13    Desc Main
                                Document     Page 11 of 29


           with the complexity, importance, and nature of the problem,
           issue, or task addressed; and (E) whether the compensation is
           reasonable, based on the customary compensation charged by
           comparably skilled practitioners in cases other than cases
           under this title.


  Id. § 330(a)(3).
         25.   In determining the “extent and value of compensation,” the
  Seventh Circuit endorses the “‘lodestar’ approach—multiplying the number
  of actual and necessary hours reasonably expended by a reasonable hourly
  rate[.]” In re Wildman, 72 B.R. 700, 712 (Bankr. N.D. Ill. 1987)
  (Schmetterer, J.); accord In re UNR Indus., 986 F.2d 207, 210-11 (7th Cir.
  1993) (lodestar approach provides fair compensation under Section 330); see
  also City of Burlington v. Dague, 505 U.S. 557, 562 (1992) (“The ‘lodestar’
  figure has, as its name suggests, become the guiding light of our fee-
  shifting jurisprudence. We have established a ‘strong presumption’ that the
  lodestar represents the ‘reasonable’ fee[.]”).
         26.   The Seventh Circuit has mandated that an “attorney’s actual
  billing rate … is considered to be the presumptive market rate.” Small, 264
  F.3d at 707. Moreover, “[t]he lawyer’s regular rate is strongly presumed to
  be the market rate for his or his services.” Moriarty v. Svec, 233 F.3d 955,
  965 (7th Cir. 2000) (emphasis added), cert. denied, 532 U.S. 1066 (2001).
         27.   Additionally, under generally accepted standards, if the services
  of an attorney employed under Section 327 are reasonably likely to benefit
  the estate, they should be compensable. See Andrews & Kurth LLP v.
  Family Snacks, Inc. (In re Pro-Snax Distributors, Inc.),157 F.3d 414, 421
  (5th Cir. 1998); In re Ames Dep’t Stores, Inc., 76 F.3d 66, 71 (2d Cir. 1996);
  2 Lawrence P. King, Collier on Bankruptcy ¶ 330.04 at 330-43 (15th ed.
  rev. 1999); cf. 11 U.S.C. § 330(a)(4)(A)(ii)(I). In this same context,



  {00128456}                                   9
Case 16-18012      Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13      Desc Main
                             Document     Page 12 of 29


  “[n]ecessary services are those that aid the professional’s client in fulfilling
  its duties under the Code.” In re Ben Franklin Retail Store, Inc., 227 B.R.
  268, 270 (Bankr. N.D. Ill. 1998) (Barliant, J.).
  The average hourly billing rate for the professionals who performed the
  Services—that is, the “lodestar” rate— is $310.37. This average rate is fair
  and reasonable in light of the services provided and the experience of
  FactorLaw’s professionals. Moreover, the compensation requested by the
  FactorLaw is reasonable based upon the customary compensation charged
  by comparably skilled practitioners in either non-bankruptcy or bankruptcy
  cases.
  WHEREFORE, FactorLaw respectfully requests that this Court enter an
  Order:
      A. Allowing FactorLaw compensation for actual, necessary legal
           services in the amount of $20,608.50;
      B. Authorizing reimbursement of FactorLaw for actual and necessary
           expenses in the amount of $110.98;
      C. Authorizing the Trustee to pay FactorLaw the allowed compensation
           and reimbursement of expenses in the total amount of $20,719.48;
           and
      D. Granting such other relief as the Court deems just and equitable.


  Dated: November 20, 2018                   FactorLaw

                                             By: /s/ Ariane Holtschlag
                                             One of Its attorneys




  {00128456}                                 10
Case 16-18012   Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                          Document     Page 13 of 29


  William J. Factor (6205675)
  Ariane Holtschlag (6294327)
  FACTORLAW
  105 W. Madison, Suite 1500
  Chicago, IL 60602
  Tel:   (312) 878-4830
  Fax:   (847) 574-8233
  Email: aholtschlag@wfactorlaw.com




  {00128456}                             11
Case 16-18012     Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                            Document     Page 14 of 29




                           Exhibit 1




     {00014788}
    Case 16-18012   Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                              Document     Page 15 of 29

Case Administration
Date      Prof Hours    Rate       Amount      Explanation
8/17/2016 AH      0.1   $275.00    $27.50      Call from C. Lee.
4/25/2017 GH      0.1   $330.00    $33.00      Report to Trustee.
8/8/2017  AH      0.1   $325.00    $32.50      Call to B. Schneider regarding alleged
                                               lien of I. Braunstein.
8/8/2017    AH    0.2   $325.00    $65.00      Discuss alleged lien of I. Braunstein
                                               with G. Hardy.
8/9/2017    AH    0.3   $325.00    $97.50      Correspond with S. Lorber regarding
                                               claim issues.
8/28/2017  GH     0.1   $330.00    $33.00       Report to Trustee.
10/24/2017 GH     0.1   $330.00    $33.00       Report to Trustee.
2/1/2018   JDL    1.2   $300.00    $360.00     Draft objection to Claim 2 of Ian
                                               Braunstein.
2/2/2018    JDL   3.8   $300.00    $1,140.00   Continue drafting Objection to Claim
                                               2 (2.5). Investigate underlying liens
                                               and public records as to adverse
                                               interests (.9). Prepare exhbiits to
                                               Objection (.3). Email to D. Ebner
                                               regarding review of same (.1).

3/7/2018    JDL   1.0   $300.00    $300.00     Appear in court on Trustee's Objection
                                               to Claim 2 of I. Braunstein. (.8).
                                               Discussion with G. Hardy regarding
                                               validity of claim for advancing
                                               litigation expenses (.1). Email to D.
                                               Ebner regarding status of same (.1).

3/8/2018    JDL   0.1   $300.00    $30.00      Discussion with D. Ebner regarding
                                               claim objection.
4/5/2018    JDL   0.2   $300.00    $60.00      Emails from W. Factor and A.
                                               Holtschlag regarding I. Braunstein
                                               (.1). Email to D. Ebner regarding
                                               same (.1).
4/17/2018   JKP   0.3   $350.00    $105.00     Prepare for hearing on creditor's pro
                                               se motion to extend time.
4/17/2018   JKP   0.3   $350.00    $105.00     Meet with J. Loper to prepare for
                                               tomorrow's hearing on creditor's
                                               motion to extend time to respond to
                                               claim objection.
4/17/2018   JDL   0.3   $300.00    $90.00      Discussion with J. Paulsen regarding
                                               hearing on Motion to Extend. (.2).
                                               Email to J. Paulsen regarding same
                                               (.1).
    Case 16-18012   Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13    Desc Main
                              Document     Page 16 of 29

4/18/2018   JKP   0.4    $350.00   $140.00     Attend hearing on creditor's motion to
                                               extend time to respond to claim
                                               objection.
4/18/2018   JDL   0.2    $300.00   $60.00      Discussion with J. Paulsen regarding
                                               new briefing schedule on Objection to
                                               Claim. (.1). Email to D. Ebner with
                                               status of same (.1).

5/3/2018    JDL   0.5    $300.00   $150.00     Email from D. Ebner regarding I.
                                               Braunstein filed response (.1). Initial
                                               review of response (.4).
5/15/2018   JDL   1.5    $300.00   $450.00     Draft reply to Braunstein response to
                                               Objection to Claim 2.
5/16/2018   DR    0.1    $100.00   $10.00      Update notice of filing Reply to Ian
                                               Braunsteins Response to Objection to
                                               Claim 2 filed by Ian Braunstein and
                                               certificate of service.

5/16/2018   JDL   1.1    $300.00   $330.00     Finalize reply to response to Objection
                                               to Claim 2 (.8). Email to D. Ebner
                                               regarding same (.1). Discussion with
                                               D. Ranallo regarding filing and
                                               service of same (.1). Email to D.
                                               Ebner regarding status of settlement
                                               and receipt of proceeds (.1).

6/6/2018    JDL   0.6    $300.00   $180.00     Discussion with D. Ebner regarding
                                               case closing.
6/6/2018    JDL   1.4    $300.00   $420.00     Prepare for hearing on objection to I.
                                               Braunstein claim (.4). Appear in court
                                               on hearing on claim objection (1.0)

11/16/2018 AH     0.4    $350.00   $140.00     Begin editing time detail for fee
                                               application.
11/16/2018 AH     1.2    $350.00   $420.00     Continue editing time detail for fee
                                               application.
11/19/2018 DR     1.0    $100.00   $100.00     Draft FactorLaw's first and final fee
                                               application.
11/20/2018 AH     0.4    $350.00   $140.00     Review and revise FactorLaw's first
                                               and final fee application.
11/20/2018 DR     0.4    $100.00   $40.00      Finalize and file FactorLaw's first and
                                               final fee application.
                  17.4             $5,091.50
     Case 16-18012    Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                                Document     Page 17 of 29

Category subtotal by professional:
            AH     2.7               $922.50
            DR     1.5               $150.00
            GH     0.3               $99.00
            JDL 11.9                 $3,570.00
            JKP 1.0                  $350.00
                   17.4              $5,091.50
    Case 16-18012   Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                              Document     Page 18 of 29

Settlement
Date       Prof   Hours Rate       Amount      Explanation
7/27/2016  AH     0.4   $275.00    $110.00     Call with J. Meares regarding
                                               settlement and confirmation
                                               correspondence.
7/27/2016   AH    0.3   $275.00    $82.50      Call with W. Rhine regarding
                                               settlement offer and any liens.
7/27/2016   AH    0.4   $275.00    $110.00     Call with D. Rathbun regarding
                                               medicare lien.
7/27/2016   AH    0.3   $275.00    $82.50      Call with J. Zanzola regarding
                                               medicare lien.
7/27/2016   AH    0.2   $275.00    $55.00      Follow up correspondence with W.
                                               Rhine regarding outstanding liens.

8/2/2016    AH    0.2   $275.00    $55.00      Call with J. Mease regarding
                                               settlement.
10/5/2016   AH    0.2   $275.00    $55.00      Christopher and Melissa Hayes, call
                                               from attorney regarding settlement.

12/12/2016 AH     0.3   $275.00    $82.50      Call with D. Ebner regarding status of
                                               health care liens (.2); Call with D.
                                               Ebner to W. Rhine regarding health
                                               care liens (.1).
1/17/2017   AH    0.1   $275.00    $27.50      Discuss status of medical liens with
                                               D. Ebner.
1/26/2017   GH    0.9   $330.00    $297.00     Confirm final expenses and claims
                                               against Lawsuit, possible homeowners
                                               insurance claims and HHS claims and
                                               prepare report detailing the same.

1/26/2017   GH    0.3   $330.00    $99.00      Follow-up with HHS on status of
                                               settlement. Review with HHS
                                               attorney process to confirm HHS will
                                               still except settlement terms or
                                               whether lien has increased.
                                               Discussed options for completing
                                               settlement.
3/9/2017    AH    0.4   $275.00    $110.00     Correspond with G. Hardy regarding
                                               documentation of claim.
3/17/2017   GH    1.8   $330.00    $594.00     Obtain materials regarding PI claim
                                               and review state court file materials.
    Case 16-18012   Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                              Document     Page 19 of 29

3/20/2017   GH   0.3    $330.00    $99.00      Review materials from HHS
                                               concerning Medicare client claims for
                                               over $100,000.
3/20/2017   GH   0.3    $330.00    $99.00      Correspondence with defense attorney
                                               concerning status on settlement and
                                               settlement documents.

4/19/2017   GH   0.2    $330.00    $66.00      Request updated HHS line
                                               documentation.
4/21/2017   GH   1.3    $330.00    $429.00     Review updated HHS documents and
                                               claims for reimbursement for medical
                                               care provided to Debtor from PI case.

4/25/2017   GH   0.3    $330.00    $99.00      Correspondence with HHS and
                                               discussions with HS attorney.
4/25/2017   GH   0.4    $330.00    $132.00     Prepare materials for meeting with
                                               HHS.
4/28/2017   AH   0.2    $275.00    $55.00      Correspond with G. Hardy regarding
                                               status.
5/1/2017    GH   0.2    $330.00    $66.00       Correspondence with former PI
                                               attorney for Debtor and make
                                               arrangements to receive full copy of
                                               the PI file.
5/2/2017    GH   0.3    $330.00    $99.00       Draft release for Trustee to sign for
                                               HHS to turn over updated payment
                                               claims.
5/2/2017    GH   0.1    $330.00    $33.00       All with attorney for HHS requesting
                                               updated HHS payment claim and lien.

5/2/2017    GH   0.1    $330.00    $33.00       Report to Trustee.
5/3/2017    GH   0.3    $330.00    $99.00       Letter to HHS forwarding signed
                                               release for turnover of updated
                                               payment claim and lien info.
5/3/2017    AH   0.3    $275.00    $82.50      Correspond with S. Lorber and G.
                                               Hardy regading tax returns for C. Lee.

5/4/2017    GH   1.3    $330.00    $429.00      Research all claims against the
                                               lawsuit's proceeds, including attorney
                                               fees, costs, service providers,
                                               insurance payments, and follow-up to
                                               obtain copies of relevant documents
                                               for each claim.
    Case 16-18012   Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                              Document     Page 20 of 29

5/5/2017    GH   0.9    $330.00    $297.00      Follow-up with all the attorneys that
                                               previously represented the Debtor in
                                               the PI case and confirm lien amounts
                                               and costs.
5/8/2017    GH   0.9    $330.00    $297.00      Research and review litigation
                                               expenses in PI Case.
5/8/2017    GH   3.2    $330.00    $1,056.00    Receive updated HHS med pay
                                               claims and line documentation.
                                               Analyze HHS codes and compare with
                                               medical records and identify claims
                                               for reimbursement not related to PI
                                               case.
5/15/2017   GH   0.1    $330.00    $33.00       Correspondence with HHS attorney
                                               regarding claims to reduce HHS med
                                               pay claims.
5/15/2017   GH   0.2    $330.00    $66.00       Conference with attorney for HHS
                                               reviewing are claims that the HHS
                                               med pay claims are incorrect.
5/19/2017   GH   0.2    $330.00    $66.00       Follow-up with HHS attorney
                                               concerning claims HHS med pay
                                               claims.
5/19/2017   GH   0.8    $330.00    $264.00      Review updated information
                                               regarding HHS med pay claim,
                                               reducing med pay claim to $61,600
                                               and lien claim of $18,304.
5/22/2017   GH   0.3    $330.00    $99.00       Telephone call with prior PI attorney
                                               for Debtor, review attorney lien and
                                               expenses claims.
5/22/2017   GH   0.2    $330.00    $66.00       Conference with attorney for HHS
                                               updating my analysis of HHS med pay
                                               claims not related to PI case
5/22/2017   AH   0.3    $275.00    $82.50      Discuss attorney's liens with G.
                                               Hardy.
5/24/2017   GH   0.1    $330.00    $33.00       Telephone call with defense attorney
                                               in PI matter and discuss updates from
                                               HHS.
5/24/2017   GH   0.2    $330.00    $66.00       Telephone call with prior PI attorney
                                               regarding attorney liens.
5/24/2017   GH   0.2    $330.00    $66.00       Conference with HHS attorney
                                               discuss getting updated HHS med line
                                               claim from HHS.
6/2/2017    GH   0.3    $330.00    $99.00       Follow-up on finalized claims by prior
                                               PI attorneys fees and costs.
    Case 16-18012   Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                              Document     Page 21 of 29

6/2/2017    GH   0.1    $330.00    $33.00       Telephone call will HHS attorney
                                               status on updated HHS claims.
6/2/2017    GH   0.2    $330.00    $66.00       Telephone calls with defense
                                               attorney, receive updated settlement
                                               materials.
6/12/2017   GH   0.1    $330.00    $33.00       Call with attorney for HHS on status
                                               of updated HHS med pay claims.

6/12/2017   GH   0.1    $330.00    $33.00       Report to Trustee.
6/21/2017   GH   0.1    $330.00    $33.00       Report to Trustee.
6/21/2017   GH   0.2    $330.00    $66.00       Conference with HS attorney status
                                               on updated HS med claim.
6/23/2017   GH   0.1    $330.00    $33.00       Call with attorney for HHS discuss
                                               settlement demand.
6/23/2017   GH   0.1    $330.00    $33.00       Report to Trustee.
6/23/2017   GH   0.6    $330.00    $198.00      Draft formal settlement demand to
                                               HHS claiming HHS's med claim for
                                               $18,304 is incorrect and includes
                                               $16,464 of charges for med care
                                               unrelated to PI case. Offer to settle
                                               all claims with HHS for $1839.

7/3/2017    GH   0.1    $330.00    $33.00       Report to Trustee.
7/7/2017    GH   0.1    $330.00    $33.00       Correspondence from HHS attorney
                                               on status of HHS lien.
7/13/2017   GH   0.1    $330.00    $33.00       Correspondence from HHS attorney
                                               discussing timeline for HHS response.

7/17/2017   GH   0.3    $330.00    $99.00       Receive and review updated HHS
                                               med pay and lien demand. Line
                                               reduced to $2330.41.
7/31/2017   GH   0.4    $330.00    $132.00      Review all outstanding lines and
                                               expensed for settlement documents.

7/31/2017   GH   0.3    $330.00    $99.00       Correspondence with PI attorney
                                               reviewing status of settlement and
                                               HHS lien.
8/8/2017    GH   0.4    $330.00    $132.00      Complete report to Trustee on
                                               settlement, HHS line and prior PI
                                               attorneys' lines and expenses.
8/8/2017    GH   0.1    $330.00    $33.00       Report to Trustee.
8/8/2017    AH   1.2    $325.00    $390.00     Draft motion to approve settlement
                                               except lien informatoin.
    Case 16-18012   Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                              Document     Page 22 of 29

8/9/2017    GH   0.2    $330.00    $66.00       Conference with defense attorney,
                                               review lines and settlement terms.
8/9/2017    AH   0.3    $325.00    $97.50      Correspond with G. Hardy regarding
                                               lien negotiations.
8/10/2017   GH   0.1    $330.00    $33.00       Report to Trustee.
8/10/2017   AH   0.1    $325.00    $32.50      Correspond with G. Hardy regarding
                                               lien resolution.
8/11/2017   GH   0.2    $330.00    $66.00       Review claims by Ian Braunstein of a
                                               lien on PI settlement.
8/14/2017   AH   0.1    $325.00    $32.50      Follow up with G. Hardy regarding
                                               resolution and documetaion of medical
                                               liens.
8/15/2017   AH   0.1    $325.00    $32.50      Correspond with G. Hardy and S.
                                               Lorber regarding prior insurance
                                               payout for damage to property.
8/16/2017   GH   0.1    $330.00    $33.00       Correspondence with Defense
                                               attorney reviewing PI damages and
                                               claims for settlement documents.

8/17/2017   AH   0.1    $325.00    $32.50      Correspond with G. Hardy regarding
                                               lien resolution and settlement.

8/23/2017   AH   0.1    $325.00    $32.50      Correspond with G. Hardy regarding
                                               settlement and lien resolution.

8/28/2017   GH   0.5    $330.00    $165.00      Review defendants draft settlement
                                               documents. Draft changes to
                                               settlement agreement.
9/22/2017   GH   0.3    $330.00    $99.00       Review updated settlement
                                               agreement.
10/2/2017   GH   0.1    $330.00    $33.00       Correspondence with defense
                                               attorney on status of settlement
                                               documents.
10/3/2017   GH   0.1    $330.00    $33.00       Call with HHS attorney to report
                                               status of settlement documents.
10/5/2017   GH   0.1    $330.00    $33.00       Correspondence with HS attorney on
                                               status of settlement.
10/19/2017 GH    0.1    $330.00    $33.00       Report to Trustee.
10/23/2017 GH    0.1    $330.00    $33.00       Follow-up with HHS on settlement
                                               status.
11/5/2017   GH   0.1    $330.00    $33.00       Correspondence from defense
                                               attorney discussing HHS lien.
    Case 16-18012   Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                              Document     Page 23 of 29

11/8/2017   GH    0.1   $330.00    $33.00       Call with defense attorney discuss
                                               status of HHS providing updated lien
                                               documents.
11/8/2017   GH    0.2   $330.00    $66.00       Call with HHS attorney to report
                                               status of settlement documents and
                                               defendant's request for updated HHS
                                               lien confirmation.
12/4/2017   GH    0.3   $330.00    $99.00       Forward updated HHS documents to
                                               defendant and finalized settlement
                                               agreement.
12/4/2017   GH    0.2   $330.00    $66.00       Receive and review updated HHS
                                               med pay and lien demand. Lien
                                               confirmed to be $2330.41.
12/28/2017 GH     0.1   $330.00    $33.00       Follow-up with defense attorney on
                                               status of signed settlement
                                               agreements.
1/12/2018   GH    0.2   $330.00    $66.00       Receive and review updated
                                               settlement agreement from defendant.

1/12/2018   GH    0.1   $330.00    $33.00       Call to defense attorney status of
                                               defendant signing settlement
                                               agreement.
1/12/2018   GH    0.1   $330.00    $33.00       Call from HHS attorney on status of
                                               settlement.
1/15/2018   GH    0.1   $330.00    $33.00       Correspondence from Defenses
                                               attorney, defendant wants to modify
                                               the settlement agreement.
1/18/2018   GH    0.1   $330.00    $33.00       Call to defense attorney to discuss
                                               new settlement agreement.
1/18/2018   GH    0.2   $330.00    $66.00       Receive and review updated
                                               settlement agreement from defense
                                               attorney.
1/23/2018   GH    0.4   $330.00    $132.00      Review modified settlement
                                               agreement and prepare materials for
                                               motion to approve settlement,
                                               expenses, and fees.
1/24/2018   JDL   1.0   $300.00    $300.00     Review schedules and filed proofs of
                                               claims for information for settlement
                                               motion.
1/25/2018   AH    0.6   $350.00    $210.00     Meeting with G. Hardy and J. Loper
                                               regarding status and strategy.

1/25/2018   AH    0.4   $350.00    $140.00     Follow up on conference call.
    Case 16-18012   Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                              Document     Page 24 of 29

1/25/2018   JDL   0.8   $300.00    $240.00     Conference with D. Ebner on issues
                                               with settlement, claims objections (.4).
                                               Conference with G. Hardy and A.
                                               Holtschlag on status of settlement
                                               and various outstanding claims (.4).

1/26/2018   GH    0.3   $330.00    $99.00       Modify settlement Agreement.
                                               Correspondence with Defense counsel
                                               reviewing proposed modifications to
                                               Settlement Agreement.

1/30/2018   JDL   0.2   $300.00    $60.00      Discussion with G. Hardy regarding
                                               status of conversations with Medicare
                                               regarding additional interest on
                                               settlement payment.

2/16/2018   JDL   0.2   $300.00    $60.00      Review updated settlement figure
                                               from Medicaid (.1). Discuss same
                                               with D. Ebner and G. Hardy (.1).
2/22/2018   JDL   4.0   $300.00    $1,200.00   Continue drafting Motion to approve
                                               settlement, employ and pay D.
                                               Petrich, pay lien claims and pay
                                               exemption and draft proposed order
                                               for same. (3.3) Telephone call to D.
                                               Petrich regarding requirements to be
                                               paid in bankruptcy case (.2) Draft
                                               Declaration of disinterestedness for D.
                                               Petrich employment (.5).

2/23/2018   JDL   1.8   $300.00    $540.00     Review and revise Motion to Settle
                                               Claims, employ and pay counsel and
                                               pay claims and prepare exhibits to
                                               motion. (1.7). Email to D. Ebner for
                                               approval of same (.1).
3/2/2018    JDL   0.4   $300.00    $120.00     Make final revisions to Motion to
                                               Settle PI Claims and related relief
                                               (.3). Direct D. Ranallo to file and serve
                                               same on all creditors (.1).
3/9/2018    JDL   0.2   $300.00    $60.00      Telephone call from K. Gorski
                                               regarding receipt of notice of Motion
                                               to Settle.
3/12/2018   JDL   0.1   $300.00    $30.00      Return call to T. McCarthy regarding
                                               Motion to Settle.
    Case 16-18012   Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                              Document     Page 25 of 29

3/14/2018   JDL   1.2   $300.00    $360.00     Discussion with D. Ebner regarding
                                               motion to settle PI Claim (.1)
                                               Research litigation financing (.8).
                                               Review online case dockets regarding
                                               foreclosure case and PI case (.3).

3/16/2018   JDL   0.2   $300.00    $60.00      Return telephone call to T. McCarthy
                                               to answer questions about creditor
                                               notice on Settlement Motion.

3/26/2018   JDL   1.8   $300.00    $540.00     Review settlement documents and
                                               related pleadings regarding Sterling
                                               Insurance involvement (.3). Review
                                               Debtor's property information, rental
                                               income, foreclosure case status and
                                               claims against Property (1.5).

3/28/2018   JDL   1.0   $300.00    $300.00     Appear in court on Trustee's Motion to
                                               Settle PI Claim and related relief.

4/2/2018    JDL   0.1   $300.00    $30.00      Respond to email from D. Petrich
                                               regarding status of settlement.
5/22/2018   JDL   0.2   $300.00    $60.00      Discussion w/ G. Hardy regarding
                                               status of settlement payment (.1).
                                               Email to D. Ebner regarding same
                                               (.1).
5/23/2018   JDL   0.5   $300.00    $150.00     Email to G. Hardy regarding contact
                                               information for C. Lee (.1). Discussion
                                               with G. Hardy regarding signatures
                                               for settlement agreement (.3). Email
                                               to D. Ebner regarding same (.1).

5/31/2018   JDL   0.2   $300.00    $60.00      Discussion with D. Ebner regarding
                                               settlement documents, Medicare
                                               requirements.
    Case 16-18012   Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                              Document     Page 26 of 29

6/5/2018    JDL   1.1   $300.00    $330.00     Telephone call from J. Rosenbaum
                                               regarding settlement documents (.2).
                                               Telephone call to D. Levar regarding
                                               settlement documents (.2). Discussion
                                               with D. Ranallo regarding
                                               transmission of documents (.1). Email
                                               to D. Ebner regarding status. (.1).
                                               Telephone call with D. Ebner
                                               regarding settlement (.3) Telephone
                                               call with D. Levar regarding
                                               coordinating with B. Schneider (.1).
                                               Email to B. Schneider regarding
                                               coordination for settlement documents
                                               (.2).
6/25/2018   JDL   0.1   $300.00    $30.00      Email to S. Rogers regarding
                                               communications from D. Levar.
6/26/2018   JDL   0.2   $300.00    $60.00      Telephone call from D. Levar
                                               regarding status of case.
8/1/2018    GH    0.3   $330.00    $99.00       Correspondence with defense
                                               attorney, attorney for medicare, and
                                               report to Trustee on status of
                                               finalizing settlement.
8/6/2018    JDL   0.2   $300.00    $60.00      Emails to and from D. Petrich
                                               regarding status of settlement
                                               distributions.
8/6/2018    JDL   0.2   $300.00    $60.00      Emails to G. Hardy regarding status
                                               of settlement.
8/16/2018   GH    0.3   $330.00    $99.00       Follow-up with medicare, discuss
                                               confirmation of final lien amount at
                                               time of expected settlement payment.

10/1/2018   GH    0.1   $330.00    $33.00       Correspondence with defense
                                               attorney, confirming matter is ready
                                               for closure.
10/3/2018   GH    0.1   $330.00    $33.00       Correspondence with Trustee
                                               finalizing details of settlement
                                               payment.
10/29/2018 GH     0.2   $330.00    $66.00       Confirm final lien amount for
                                               medicare has not changed.
10/30/2018 GH     0.3   $330.00    $99.00       Draft motion to dismiss state lawsuit.
     Case 16-18012    Doc 41      Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                                   Document     Page 27 of 29

10/30/2018 GH      0.2        $330.00   $66.00        Correspondence with defense
                                                     attorney and attorney for medicare to
                                                     confirm case ready for closure.

11/1/2018    AH    0.3        $350.00   $105.00      Correspond with D. Petrich regarding
                                                     settlement proceeds (.1); correspond
                                                     with D. Ebner regarding same (.1) and
                                                     G. Hardy regarding same (.1).

11/9/2018    GH    0.2        $330.00   $66.00        Correspondence with defense counsel
                                                     providing copy of dismissal order and
                                                     requesting settlement check. Also
                                                     correspondence with attorney for
                                                     medicare on status of settlement.

11/9/2018    GH    1.2        $330.00   $396.00       Hearing on motion to dismiss state
                                                     lawsuit (Motion granted).
                   49.0                 $15,517.00

Category subtotal by professional:
            AH     6.9                  $2,095.00
            GH     26.4                 $8,712.00
            JDL 15.7                    $4,710.00
                   49.0                 $15,517.00

Overall Totals by Professional:
            AH     9.6                  $3,017.50
            DR     1.5                  $150.00
            JDL 27.6                    $8,280.00
            JKP 1.0                     $350.00
            GH     26.7                 $8,811.00
                   66.4                 $20,608.50

Overall Totals by Category:
Case Administratio 17.4                 $5,091.50
Settlement         49.0                 $15,517.00
                   66.4                 $20,608.50
Case 16-18012     Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                            Document     Page 28 of 29




                           Exhibit 2




     {00014788}
   Case 16-18012   Doc 41   Filed 11/20/18 Entered 11/20/18 16:44:13   Desc Main
                             Document     Page 29 of 29


Date              Explanation                             Disbs
                  Postage expense for serving motion to
         3/5/2018 approve settlement                        75.02

         3/8/2018 Fee Cook County Recorder for release       4.00
                  Service of FactorLaw's Final Fee
       11/20/2018 Application                               31.96

                                                           110.98
